DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 6/8/22 and has been entered and made of record. Currently, claims 1-14 are pending.

Drawings

The drawings were received on 6/8/22.  These drawings are accepted.
Applicant’s amendment to Figs. 1 and 2 has overcome the objection set forth in the previous Office Action and has therefore been withdrawn.

Claim Interpretation

Applicant’s amendment to claims 1-4, 12, and 13 has changed the interpretation of the claims and the claims no longer invoke 35 USC 112(f).

Response to Arguments

Applicant’s arguments, see page 11 of the remarks, filed 6/8/22, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art necessitated by the amendment to the claim. The Examiner would also like to address part of applicant’s argument regarding the reference of Yamaguchi, specifically the assertion it would not have been obvious to modify Yamaguchi to use a two light sources, as the infrared light in Yamaguchi is an unfavorable light that is compensated for. Yamaguchi would not be modified to intentionally include a second light source, as claimed. The Examiner respectfully disagrees as Yamaguchi discloses a visible light cut filter 65 to filter out visible light and cause the infrared light to pass through (para 72). Yamaguchi utilizes both visible and non-visible light to produce image data. Although Yamaguchi uses a single light source capable of producing visible and non-visible light does not mean that a modification to use two light sources for producing visible and non-visible light would be unobvious.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamaguchi (US 2011/0261425) in view of Kikuchi (US 2008/0304703), cited in the IDS dated 4/8/22.
Regarding claims 1 and 14, Yamaguchi discloses an image processing method and an image processing apparatus comprising: 
acquiring circuitry configured to acquire first image information on a first image read by irradiating a print medium with first light from a first light source and second image information on a second image read by irradiating the print medium with second light of different wavelengths than the first light from a light source, the print medium including at least the first image and the second image are mixed (see paras 42-43, 48, and 67-74, image input apparatus 100 carries out an infrared light scanning process and visible light scanning process on a printed document); and 
assigning circuitry configured to assign image information on one or more color systems constituting the first image information and image information on one or more color systems constituting the second image information to any of communication paths for supplying image information to subsequent stage image processing circuitry configured to perform predetermined image processing on the first image information and the second image information (see paras 67-74 and 84-88, the infrared light scanning process and visible light scanning process utilize RGB light receiving elements and use the RGB information to process the scanned image data that is ultimately used for printing).
Yamaguchi does not disclose expressly the second light source being different than the first light source.
Kikuchi discloses acquiring circuitry configured to acquire first image information on a first image read by irradiating a print medium with first light from a first light source and second image information on a second image read by irradiating the print medium with second light of different wavelengths than the first light from a light source, the second light source being different than the first light source, the print medium including at least the first image and the second image are mixed (see paras 53 and 55-56, LED light source 55 includes multiple white LEDs 92 and multiple infrared LEDs 93, the LEDs 92 irradiating visible light and the LEDs 93 irradiating non-visible or infrared light).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the two light sources, one for visible light and one for invisible light, as described by Kikuchi, with the system of Yamaguchi.
The suggestion/motivation for doing so would have been to provide dedicated light sources eliminating the need for cut filters thereby reducing the complexity of the system and reducing cost.
Therefore, it would have been obvious to combine Kikuchi with Yamaguchi to obtain the invention as specified in claims 1 and 14.

Regarding claim 2, Yamaguchi further discloses a memory to store the first image information on the first image and the second image information on the second image acquired by the acquiring circuitry (see paras 39 and 84-90, image information is stored in storage section 402), 
wherein30Docket No. PRCA-20025-US Status: Finalthe assigning circuitry is configured to assign the image information on the one or more color systems constituting the first image information and the image information on the one or more color systems constituting the second image information stored in the memory to any of the communication paths (see paras 67-74 and 84-88, the infrared light scanning process and visible light scanning process utilize RGB light receiving elements and use the RGB information to process the scanned image data that is ultimately used for printing).  
Regarding claim 3, Yamaguchi further discloses wherein the subsequent stage image processing circuitry includes: 
front surface image processing circuitry configured to preform front surface image processing on the first image information obtained by reading the first image printed on a front surface of the printing medium (see paras 68-70, Duplex Single Pass Feed, DSPF, can scan one side or both sides of a document); and 
back surface image processing circuitry configured to preform back surface image processing on the second image information obtained by reading the second image printed on a back surface of the printing medium (see paras 68-70 and 78, Duplex Single Pass Feed, DSPF, can scan one side or both sides of a document), and 
assigning circuitry is configured to assign the image information on the one or more color systems constituting the first image information to a communication path configured to supply image information to the front surface image processing circuitry, and assign the image information on the one or more color systems constituting the second image31Docket No. PRCA-20025-US Status: Finalinformation to a communication path configured to supply image information to the back surface image processing circuitry (see paras 67-74 and 84-88, both sides of a document are scanned by the infrared light scanning process and visible light scanning process that utilize RGB light receiving elements and then use the RGB information to process the scanned image data that is ultimately used for printing).  
Regarding claim 4, Yamaguchi further discloses first image preprocessing circuitry configured to perform image preprocessing of removing the second image information, on the first image information acquired by the acquiring circuitry (see paras 48-50, 84-88, and 92, the RGB information related to the infrared scanning process is subtracted from the visible light RGB information); and 
second image preprocessing circuitry configured to perform image preprocessing for the back surface of the printing medium, on the second image information (see paras 68-70 and 77-78, both sides of a document are scanned by the infrared light scanning process and visible light scanning process that utilize RGB light receiving elements and then use the RGB information to process the scanned image data that is ultimately used for printing).  
Regarding claim 5, Yamaguchi further discloses wherein the acquiring circuitry is configured to acquire, in addition to the first image information and the second image information, third image information on a third image and fourth image information on a fourth image read by irradiating, with light at respective different wavelengths for read, a printing medium on which at least the third image and the fourth image to be irradiated with light at different wave lengths to read are mixed (see paras 67-70 and 77-79, image input apparatus 100 carries out an infrared light scanning process and visible light scanning process on printed documents, one or more documents can be scanned), and 
the image processing apparatus further comprising a selecting circuitry configured to select and output the first32Docket No. PRCA-20025-US Status: Finalimage information, the second image information, the third image information, and the fourth image information so as to supply the first image information to the first image preprocessing circuitry, supply the second image information to the second image preprocessing circuitry, and supply the third image information and the fourth image information to the assigning circuitry (see paras 84-90, both sides of documents are scanned by the infrared light scanning process and visible light scanning process that utilize RGB light receiving elements and the RGB information is used to process the scanned image data that is ultimately used for printing, such as conversion processing or the like).  
Regarding claim 6, Yamaguchi further discloses wherein the first image information and the second image information are collectively read by a reader for the front surface of the printing medium, and the third image information and the fourth image information are collectively read by a reader for the back surface of the printing medium (see paras 67-70, 77-79, and 84-92, both sides of documents are scanned by the infrared light scanning process and visible light scanning process, multiple documents can be scanned).  
Regarding claim 7, Yamaguchi further discloses wherein the first image information is read by irradiating the printing medium with visible light, and the second image information is image information read by irradiating the printing medium with non-visible light (see paras 42-43, documents are scanned by the infrared light scanning process and visible light scanning process).  
Regarding claim 8, Yamaguchi further discloses wherein33Docket No. PRCA-20025-US Status: Finalthe first image information and the third image information are read by irradiating the printing medium with visible light, and the second image information and the fourth image information are read by irradiating the printing medium with non-visible light (see paras 42-43, documents are scanned by the infrared light scanning process and visible light scanning process).  
Regarding claim 9, Yamaguchi further discloses wherein the non-visible light is infrared light (see para 42, documents are scanned by the infrared light scanning process).  
Regarding claim 10, Yamaguchi further discloses wherein the first image information includes image information on color systems of red, green, and blue (see para 42, documents are scanned by the infrared light scanning process and visible light scanning process that utilize RGB light receiving elements).  
Regarding claim 11, Yamaguchi further discloses wherein the third image information includes image information on color systems of red, green, and blue (see para 42, documents are scanned by the infrared light scanning process and visible light scanning process that utilize RGB light receiving elements).  
Regarding claim 12, Yamaguchi further discloses the image processing apparatus according to claim 1 (see claim 1 above),
the first light source (see paras 42-43, 48, and 68-70, light source control section 103 controls scanning printed media by the infrared light scanning process and visible light scanning process); 34Docket No. PRCA-20025-US Status: Final 
the second light source (see paras 42-43, 48, and 68-70, light source control section 103 controls scanning printed media by the infrared light scanning process and visible light scanning process); 
a first reader to read the first image from the printing medium irradiated with the light at the first wavelength (see paras 68-70 and 84-85, light receiving control section 105 controls reading image information from the infrared light scanning process); and
a second reader to read the second image from the printing medium irradiated with the light at the second wavelength (see paras 67-70 and 86-87, light receiving control section 105 controls reading image information from the visible light scanning process).  
Regarding claim 13, Yamaguchi further discloses an image former configured to form the first image based on the first image information supplied via a communication path of the communication paths, and form the second image based on the second image information supplied via a communication path of the communication paths (see paras 56-60, image output apparatus 300 prints, on recording material, images in accordance with the image data received from the image processing apparatus 200); and the image reading apparatus according to claim 12 (see claim 12 above).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677